Case 1:18-cv-20864-JLK Document 62 Entered on FLSD Docket 11/04/2020 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                Case No. 1:18-cv-20864-JLK
                               Civil Division - King/Simonton

 JOSE VELAZQUEZ
       Plaintiff
 v.
 GATOR PARK, INC.,
       Defendant
 ____________________________/

   PLAINTIFF’S REPLY IN SUPPORT FOR ITS MOTION FOR RECONSIDERATION
    AND RELIEF FROM ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

        Plaintiff hereby files its reply in support for its motion for reconsideration and relief from

 order of dismissal for failure to prosecute, [D.E. 60], and states the following.

        Defendant, in its opposition contends that Plaintiff’s motion should be denied because

 Plaintiff fails to meet the standards Fed . R. Civ. P. 59(e) and 60(b), and alleges that Plaintiff’s

 procedural outline is somehow a “revisionist history.” [D.E. 61 at 1], without any merit. Nothing

 can be further from the truth. But most importantly, Defendant fails to acknowledge or even

 mention the fact that this case is currently ready for trial, and therefore, should not have been

 dismissed.

        As an initial matter, the order of dismissal clearly indicates that it was done pursuant to

 Fed. R. Civ. P. 41(b). [D.E. 59], for failure to prosecute, and not for a violation of a discovery

 order under rule Fed. R. Civ. P. 37(b)(2)(A). Yet, Defendant’s response erroneously cites to cases

 dealing with dismissal under Fed. R. Civ. P. 37(b)(2)(A). [D.E. 61 at 4].

        A simple review of the record also reveals that dismissal was for failure to prosecute, and

 not for violating any court order. On April 24, 2020, this Court granted Defendant’s motion for

 extension of time, and set a discovery deadline for September 9, 2020. [D.E. 53]. When the court
                                            Page # 1 of 4
Case 1:18-cv-20864-JLK Document 62 Entered on FLSD Docket 11/04/2020 Page 2 of 4




 issued its Notice of Impending Dismissal for Lack of Prosecution on September 17, 2020, [D.E.

 54], the discovery deadline already passed, and there was nothing left for Plaintiff to do, other than

 to request for additional time. Thus, Defendant’s assertion that “dismissal with prejudice upon

 disregard of an order, especially where the litigant has been forewarned,” [D.E. 61 at 5], is

 disingenuous and misleading.

        Defendant acknowledges that Plaintiff served discovery requests back in May 2019, [D.E.

 61 at 2], and participated in multiple depositions. [Id.] But most importantly, Defendant cannot

 point to a single action where Plaintiff violated or disregarded any court order, much less

 “willfully”1 to justify dismissal with prejudice. Similarly, Defendant cannot point to a single action

 by Plaintiff that caused delay. To the contrary, every single action that delayed this case up to this

 point, was either caused directly by Defendant (removal [D.E. 1], mot. to dismiss, [D.E. 16], mot.

 to file sur-reply, [D.E. 19], mot. for extension of time, [D.E. 40], mot. for extension of time, [D.E.

 52]) , or Defendant substantially contributed to it. (reconsideration [D.E. 45]), there is definitely

 no “clear record of delay” by Plaintiff to justify dismissal.

        Lastly, Defendant’s contention that Plaintiff failed to meet the standards for a Rule 60(b)

 vacature, [D.E. 61 at 5], is without merit. “The purpose of a Rule 60(b) motion is ‘to permit the

 trial judge to reconsider matters so that he can correct obvious errors or injustices and so perhaps



 1
   Although Defendant mentions the prior dismissal for failure to file the joint pre-trial stipulation
 timely, [D.E. 61 at 2-3], Defendant by its own admission, took some of the blame for that
 misunderstanding, by explaining that “The Undersigned Counsel [for Defendant] was out of the
 office on Friday, beginning to put up hurricane shutters in preparation of Hurricane Dorian, and,
 frankly, only “sparingly looking at email” and acknowledged that “To the extent the Court finds
 the Plaintiff has met the standard for excusable neglect, Undersigned Counsel has no further
 grounds at this time.” [D.E. 45 at 2-3].


                                             Page # 2 of 4
Case 1:18-cv-20864-JLK Document 62 Entered on FLSD Docket 11/04/2020 Page 3 of 4




 obviate the laborious process of appeal.’” Carter By & Through Carter v. United States, 780 F.2d

 925, 928 (11th Cir. 1986)(quoting Fackelman v. Bell, 564 F.2d 734. 736 (11th Cir.1977)). As

 Plaintiff pointed out in its motion, dismissal without a “clear record of delay or contumacious

 conduct,” was an abuse of discretion, McKelvey v. AT&T Techs., Inc., 789 F.2d 1518, 1520 (11th

 Cir. 1986), and reversible error. [D.E. 60 at 3-4].

        WHEREFORE Plaintiff is ready to file the pre-trial stipulation, and proceed to trial even

 without any additional discovery, and respectfully requests this Court vacate the dismissal, and

 reinstate the case, so it can proceed on the merits.




                                             Page # 3 of 4
Case 1:18-cv-20864-JLK Document 62 Entered on FLSD Docket 11/04/2020 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 4, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record via transmission of Notices of Electronic Filing

 generated by CM/ECF.

                                              Respectfully Submitted,

                                              Knight Law, P.A.
                                              20801 Biscayne Blvd, 4th Floor
                                              Aventura, Florida 33180
                                              Telephone: 786.480.0045

                                              By: /s/ Jeremy I. Knight
                                              Florida State Bar No.: 1009132
                                              Email: Yirmi@KnightLawFL.com
                                              By: /s/ Elroy M. John, Jr., Esq.
                                              Florida State Bar No.: 1002480
                                              Email: Elroy@KnightLawFL.com
                                              Attorneys for Plaintiff




                                           Page # 4 of 4
